 ST. PAUL TYPOGRAPHICAL UNION NO. 30107St. Paul Typographical Union No. 30,AFL-CIOandWebb Publishing Company and St.Paul PrintingPressmenandAssistants'UnionNo.29,AFL-CIOSt.Paul Printing Pressmen and Assistants' UnionNo. 29, AFL-CIOandWebb Publishing Com-pany and St. Paul Typographical Union No. 30,AFL-CIO. Cases 18-CD-84 and 18-CD-85June 30, 1970DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, MCCULLOCH, AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing the filingof charges under Section 8(b)(4)(D)of the Act. The above-entitled cases were con-solidated pursuant to an order of the RegionalDirector for Region 18 on July 31, 1969, and ahearing was held beforeHearingOfficer KennethW. Hann on September 3, 4, 5, 8, and 9, 1969. Allparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearingon the issues.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this proceeding to athree-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed. Briefs filed by the Employer, theSt.Paul PrintingPressmenand Assistants' UnionNo. 29, and the St. Paul Typographical Union No.30 have been duly considered.Upon the entire record in this case, the Boardmakes the following findings:1.The parties stipulated, and we find, that theEmployer,Webb Publishing Company, is a Min-nesota corporationengaged inthe printing andpublishing of telephone directories,magazines, andother printed materialat itsplant located in St.Paul,Minnesota. During the 12-month period im-mediately preceding the filing of the charges hereinthe Employer made sales of goods outside the Stateof Minnesota in an amountin excessof $50,000,and its grosssalesduring this period amounted tomore than $5 million. We find that the Employer isengaged in commerce and in an industry affectingcommerce within the meaning of the Act.2.The parties further stipulated, and we find,thatRespondents, St. Paul Typographical UnionNo. 30, AFL-CIO (hereinafter referred to as theITU or as Typographers),and St.Paul PrintingPressmen and Assistants'Union No. 29, AFL-CIO(hereinafter referred to as the IPP or as Pressmen),are labor organizations within the meaning of Sec-tion 2(5) of the Act.3.The disputes:Two disputes are involved inthis proceeding.The issue to be determined in Case18-CD-84 is whether members of the IPP or theITU are entitledto perform certain work in connec-tion withthe One-Up VandercookPress and theSix-UpVandercookPress.The issue in Case18-CD-85 is whether members of the IPP or theITU are entitled to perform certain work in connec-tion with the operation of the Cronapress ClarifierNo. 3.For the sakeof clarity,thesedisputesareseparately analyzed and determined.1.THE ONE-UP AND SIX-UP VANDERCOOKPRESSESA.Work at IssueThe One-Up and Six-Up Vandercook Presses(hereinafter referred to as the One-Up and the Six-Up, respectively) are offset presses used by the Em-ployer as "preparatory" or "pre-proof"presses.They produce paper plates which are sent to thepressroom for a "production run" whereby nu-merous copies of the finished product are made.Both machines are located in the composing roomand there was no indication at the hearing that theEmployer intends to use either of them as a produc-tion press.The plates produced on the One-Up and Six-Upare used primarily to print directories for varioustelephone companies. Two basic types of jobs areprinted: a "daily" addendum, which is a collectionof new numbers installed during a 30-day periodand updated nightly; and a monthly "reprint,"whichisanaccumulation of all new numbers in-stalled during that month (and which replaces thedailies that were compiled during the month).As it is currently performed, the process involv-ing the One-Up begins with the receipt in the com-posing room of a list of new numbers installed dur-ing the day. There a linotyper sets each line on alead slug. If preliminary proofing reveals no errors,the lines are given to a floorman for insertion intothe daily. The type making up a daily page is in a"galley" (which resembles a three-sided cookie pan)which is stored in a rack. The floorman takes theappropriate galley and inserts the newlines inalphabetical order.He then puts the galley on a"truck" (a table with wheels), wheels it over to theOne-Up, and places the type on its bed. He "justi-184 NLRB No. 12 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDfies"the type(makes certain that the columns arethe same length)and locks it onto the bed so that itwill stay in position.A paper plate is inserted into grippers attached tothe rollers on the machine.By turning a crank, therollers are activated,distribute the ink over thetypeface,and bring the plate into contact with theinked type.Almost simultaneously,a "galley proof"(a proof on a sheet of paper)and the paper plateare pulled from the machine.The galley proof issent to the proofroom where it is checked to seethat the new inserts are legible,correct,and in theproper place.At the same time, the paper plate isput into an infrared machineto dry forabout 15seconds, after which it is removed and "gummed"(treated with a liquid to sensitize it) by a pressman.If an error is found when the galley proof isproofread in the proofroom,the type must be resetand the aforementioned process repeated. If thecheck of the galley proof reveals no errors, thepaper plate is given to the pressmen for a high-speed production run in the pressroom.Afteranacceptablepaper plate has beenproduced,a member of the ITU removes the formfrom the One-Up's bed,replaces it on the truck andputs it back in its storage rack.Except for the gumming,members of the ITUperform all of the aforementioned tasks.The operation of the Six-Up differs somewhatfrom that of the One-Up.The former machine iscapable of producing six plates at a time while thelatter can produce only one.Due to the largerprinting surface and the fact that each F.of leadtype weighs about 40 pounds,certain devices whichare not necessary for the operationof the One-Upare used in connection with the operation of theSix-Up.Except for these differences attributable tothe relative size of the machines,the two pressesare the same.The Six-Up produces the plates for the monthly"reprint,"a directory which contains the accumula-tion of "dailies"for the previous month. Once amonth, a typographer inserts into the "standing"directory type forms the 30-day accumulation ofnew lines and removes therefrom the discontinuedtelephone numbers.He spreads the type forms forsix pages on a truck and justifies them.The typog-rapher places a "chase"(metal frame)around thetype to hold it in and places"furniture" (woodenblocks)inside of the chase to provide proper spac-ing and margins.He then locks the chase with a"quoin"which serves the function of a key.A typographer rolls the truck with the type overto the Six-Up and, with the aid of a pressman,slidesthe type onto the bed.If it is needed,the pressmanapplies ink to the rollers with a wooden knife (thisneeds to be done about five times in an 8-hourday). Thepressman inserts a blank paper plate intothe grippers of the machine and presses a button tostart the rollers, which are powered by a motor onthe Six-Up. The rollersdistribute ink over, andbring the paper plate into contact with,the typeface, thereby creating an impression on the paperplate.When this has been done, the pressman pullsthe plate.Afterthe plate has been pulled,a pressman sub-jects it to various treatments and delivers it to thepressroom,where it is prepared for a productionrun.At the same time,the type isslid off ofthe bed ofthe press and onto the truck. The typographercleans the inkoff ofthe type face,unlocks andremoves the chase,and placesthe new page of"standing" directory type in the properstorage bin.At the hearing,the IPP claimed"allwork tasksnecessary to the operation of the VandercookProof Press,except locking and unlocking typeedges."This claim related to both theOne-Up andSix-Upand, while not very specific,presumably in-cludes inking the rollers,placing the plate in thegrippers,turning the rollers,and pulling the plate.The IPP did not claim the work of aiding a typog-rapher in sliding the type form on and off the Six-Up, workwhich pressmen are currentlydoing. TheIPP did concede,however,that the pulling of thegalley proof on theOne-Upiswithinthe ITU's ju-risdiction.The ITU claimsallwork on each press throughand including the pulling of the paper plate andconcedes that the operations performed thereafterare within the IPP's jurisdiction.B.Backgroundof theDisputeWhen the One-Up processwas installed around1960, DamieGruber,the then night superinten-dent,orally assignedall of the workon it to mem-bers of the ITU. Theyhave performed this work, in-cluding the pulling of the plate, through the time ofthe hearing.The IPPclaims that as early as 1962 its chapelchairman, Kenneth Hughes,demanded this work ofDamieGruberand another management official,Blaine Sargent.Hughes testified that in 1962 and1963he temporarily acceded to Sargent's requestnot to press his claim becausetheOne-Up wasbeing usedfor but2 hours per night.Since then,the volumeof workon theOne-Up hasincreased,and in 1969 Hughes requested the work fromGruber, who was then the Employer's vice pres-ident for manufacturing. Admittedly, these wereinformalrequests,never reduced to writing. ST. PAUL TYPOGRAPHICAL UNION NO. 30109Although he based his claim for the work on thecontract, Hughes admitted that he never attemptedto utilize the grievance machinery provided fortherein.The IPP, however, emphatically claimedjurisdiction over this work at the hearing.The Employer bought the Six-Up in January1969. Prior to the purchase, Plant Engineer 0'-Boyle traveled to a plant in Lowell, Massachusetts,where he observed that the Six-Up was operated bya mixedcrew of ITU and IPP members. Based lar-gely on these observations, on January 29, Grubersent a memorandumto Foreman Ayd (of the com-posingroom) and Ritchhart (of the pressroom)which stated thatthe "manning" of the Six-Upwould "consistof a pressman who will operate theproof press and a printer, or printers, to lock andunlock the typepages."The Six-Upwas installedinMarch 1969, but, dueto requiredadjustments, it was not put into opera-tion until April or May.Around June 20, 1969, President Rodgers of ITULocal 30 informed Gruber by telephone that if thepressmenpulled the plates on the Six-Up asplanned, he would order the typographers to stopwork because of what he regarded as a breach ofcontract.In a letterdated June 26, which he sent totheEmployer's personnel director, Stig Larson,Rodgers claimed all the work on the Six-Up for hisUnion and reiterated his strike threat. In the samemonth, however, representatives of the ITU and theIPP met with the Employer's representatives andthe ITU agreed not to strike pending the resolutionof this dispute by the Board.C. Applicability of the StatuteBefore the Board proceeds with determination ofa dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.The record furnishes reasonable cause to believethatSt.PaulTypographicalUnionNo. 30,AFL-CIO, through its president, Paul Rodgers,twice threatened to strike if members of the IPPwere permitted to perform certain tasks on the Six-Up Vandercook Press, which tasks had been as-signed them by the Employer. Rodgers made thesethreats in a telephone conversation with DamieGruber on June 20, 1969, and in a letter to StigLarson dated June 26, 1969. There is reasonablecause to believe that the purpose of these threatswas to force the Webb Publishing Company to as-sign the work in dispute to employees representedby the ITU instead of to employees represented bythe IPP. While there has been no picketing by theITU, the threat has not been withdrawn but merelyheld in abeyance pending the outcome of thepresent proceeding.The parties stipulated that they have not ad-justed, or agreed upon a voluntary method for theadjustment of, this dispute. The ITU does not con-test the Board's jurisdiction in this case.On the basis of the entire record, we find thatthere is reasonable cause to believe that a violationof Section 8(b)(4)(D) has occurred, and that thedispute is properly before the Board for determina-tion under Section 10(k) of the Act.D. Contentionsof thePartiesThe IPP contends that it has a right to the workin dispute on the One-Up and the Six-Up by virtueof its collective-bargaining agreementwith the Em-ployer, skill, and company practice; in addition, itbuttresses its claim to the Six-Up work by referenceto Damie Gruber's assignment of January 29, 1969.The ITU denies that the IPP contract covers thework in dispute on eithermachineand supports itsown claim to the disputed work on the One-Up byreference to its contract, company practice,skill,and economy. The ITUminimizesthe Employer'sassignmentof the Six-Up tasks to the IPP as merelya temporary expedient to avoid friction.The Employer prefers that ITU members con-tinue to perform the disputed tasks on the One-Upfor reasons of efficiency and economy of operation.Despite itsassignmentof certain tasks on the Six-Up to the IPP, the Employermaintains a neutralposition on them in its brief. The Employer deniesthat its contracts with the ITU and the IPP coverthe pulling of offset paper plates.E.Merits of the DisputeAs stated in theJ.A. Jonescase,' we shall, pur-suant to the Supreme Court'sC.B.S.decision,2determine in each case presented for resolutionunder Section 10(k) of the Act the appropriate as-signment of the disputed work only after taking intoaccount the evidence supporting the claims of theparties and balancing all relevant factors.1.CertificationsNeither the IPP nor the ITU has been certified bythe Board with respect to any of the employees in-volved in the instant case.iInternational Association ofMachinists,Lodge No1743, AFL-CIO (JYN L R BvRadio and Television Broadcasting EngineersUnion,LocalA JonesConstructionCo), 135 NLRB 14021212,IBEW,AFL-CIO [Columbia Broadcasting System],364 U S 573 110DECISIONS OFNATIONALLABOR RELATIONS BOARD2.The contractsThe IPP and theITU each hasa collective-bar-gaining agreement with the Employer which un-dertakes,inter alia,to define its work jurisdiction.Neither contract specifically mentions the One-Upor the Six-Up Presses.The IPP contends that its agreement confers ju-risdictionover the disputed work on bothmachines.The ITUdenies this and contends thatthe aforementioned contract is, at best, too am-biguous to be determinative.The Employer sup-ports this ITU position and also contends thatnothing in its contract with the ITU confers ju-risdiction on that union.The IPP bases its claim to both machines on sec-tion 2(a) of its contract,which includes within itsjurisdiction"alloffset presses"and "all workersemployed in the field of offset platemaking."3 Itcontends that this language confers jurisdictionover the making of offset paper plates.The ITUdenies that the IPP contract applies tothe work in dispute.It points out that the IPP con-tract specifically"applies to pressrooms"while theITU contract defines its jurisdiction as "includingall composing room work."4It argues therefore thatbecause the One-Up and the Six-Up are located inthe composing room,the IPP contract is inapplica-ble.The ITU alsonotes that the Employer and theIPP knew, when they executed their last contract,that typographers had made virtually all paper off-set plates in the plant for 9 years.The ITU con-tends that the parties' failure to be more specific inthe face of this plant practice means that they didnot intend that the contract alter that practice.Thus, it argues,IPP jurisdiction over "all offsetpresses"and "all workers employed in the field ofoffset platemaking" does not apply to paper platesbecause the parties did not so specify.The ITUbuttresses its contention that the IPPcontract is inapplicable,and that the IPP knew this,by noting that the IPP did not attempt to utilize thegrievance procedure provided by its contract dur-ing the 9 years that members ofthe ITUpulled thepaper plates on theOne-Up.Based on a review of the contract terms and bar-gaining history,we agree with the ITU and the Em-ployer that the IPP contract is too ambiguous to bedeterminative of the dispute before us.The ITU claimsthat,because both machines arelocated in the composing room,allwork thereon is"composing roomwork"within the meaning of itsjurisdictional clause, seefootnote4, supra.The Em-ployer contends that that term is too general to bedeterminative.Whilethe record does not establish the meaningof "composing room work,"itdoes indicate thatthat phrase does not encompass all work performedin the composing room.For example,itwas notdisputed that the Hacher Gauge, which is located inthe composing room,iswithin the IPP's jurisdic-tion.While this fact does not define the phrase"composing room work" with great precision, itdoes indicate that the broad construction urged bythe ITU is unwarranted. We conclude that the ITUcontract does not favor an award of the work indispute to typographers.3.SkillsOn the basisof therecord,we find that bothtypographers and pressmen are equally capable ofperformingthe workin disputeon both the One-Upand theSix-Up.4.Efficiency and economyThe Employermaintains that it is more efficientand economical to have a crewof ITUmembers ex-clusively pull the plate on theOne-Up,but that thecost and efficiencywould bethe same regardless ofwhich craftpulled the plate onthe Six-Up. A majordifference in the operationof the twomachines isresponsiblefor this disparityof result.The One-Upisused primarily to produce platesfor the dailyaddendum which,because it is used bytelephone operators,must be accurate.In order toassure accuracy,a galley proof is pulled at the sametime as the paper plate.The galley proofis read inthe proofroomand, if an error is detected,typog-rapherswillimmediately reset the page andproduce a correct version.The Employercontendsthatthe same craftsmanshould pull both the paperplate and the galleyproof on the One-Up. Because pulling the galleyproof is indisputablywithinthe ITU's jurisdiction,the Employer prefersthat a member ofthe ITU pullthe paper plate also.The recordtestimony shows in this respect that,if the workin dispute is assignedto theIPP, when apressman pulls the paper plate,a typographerwould haveto be at the machineto pull the galleyproof. The typographer would either have to be' Sec. 2(a) provides that "This contract applies to pressrooms operatedby the Employer .Said pressrooms,including... all offset pressesand all workers employed in the field of offset platemaking...."'Sec 4 provides that"Jurisdiction of the Unionis defined as includ-ing all composing room work of employers covered by this contract " ST. PAUL TYPOGRAPHICAL UNION NO. 30called over from another department,at least 50feet away, to perform this operation,or he couldstay at theOne-Up justto perform this task. In thefirst instance,there would be frequent interruptionsin the job he was performing in the other depart-ment;in the second,he would have dead time whilehe stood around the One-Up waiting to performthis one operation.VicePresidentGrubertestifiedthat, if thework was split in this manner,"[t]women would be doing the work of one."In addition,it is probable that two men performing these opera-tions simultaneously on the same machine wouldget in each other's way.On the basis of the record before us, we find thatit is more efficient and economical to have a crewcomposed of exclusively ITU members perform theworkin dispute on theOne-Up.The Employercontends that the cost and effi-ciency of operating the Six-Up would bethe samewhether members of theITU orthe IPP pull theplate.The Six-Upisused to produce the monthlyreprint.Because accuracy is not of primary im-portance,a galley proof need not be pulled. Thus,themost convincing argument against allowingmembers of the IPP to pull the plate is, in the caseof theSix-Up,inapplicable.The record does nototherwise indicate that there is any meaningful dif-ference between using members of theITU and theIPP in terms of cost and efficiency.We thereforefind that it would be equally efficient and economi-cal to have members ofthe ITU orthe IPP performthe work in dispute on theSix-Up.5.Area and industry practiceThe record does not indicate the existence of anarea or industry practice which would favor theclaim of either union for the work in dispute on theOne-Up or the Six-Up.6.Company practiceThe recordindicatesthatmembers of the ITUhavemade and pulled all offset paper platesproduced on the One-Up for approximately 10years.Members of the IPP made paper plates onanother machine for a very brief period about 18years ago but they have not done so since.We find that company practice supports anaward of the work on the One-Up to the Typog-raphers.We are not, however, convinced that this prac-tice, established during the ITU's lengthy steward-ship of the One-Up, necessarily favors the ITU'sclaim to the work on the Six-Up. While the latter111machine is similar to the former in many respects,the difference in size has caused significant dif-ferences in operation. The Six-Up's larger typecapacity is such that a chase must be used to en-close the type, more than one man is needed toslide the form onto the bed, and it is probable thatmore adjustments must be made on the type in thelarger form while it is there. These operationsrequire more men and it would appear that theywill occupy more of the time of the typographer as-signed to the machine. The lessened requirement ofaccuracy also renders unnecessary the constantstateof readiness that must be maintained toachieve an instant reset and rerun on theOne-Up,should the galley proof reveal inaccuracies. Thesedifferences affect theentiretempo of the operationand are, in our opinion,so great as to preclude theapplication of company practice on the One-Up tothe establishment of a practice which favors theITU's operation of the Six-Up.For the abovereasons,we do not find that thereisa company practice favoring the award of thework in dispute on the Six-Up to either of theUnions.7.ConclusionHaving considered the criteria set forth inJ.A.Jones, supra,we conclude, with respect to the One-Up Vandercook Press, thatinasmuch as it is moreefficient and economical to use typographers, awell-established company practice favors such anaward, and no factors favor the pressmen, typog-raphers employed by Webb Publishing Companyare entitled to perform all of the work in disputerelating tothe One-Up Vandercook Press.With respect to the Six-Up Vandercook Press,none of the factors we have considered favors anaward of the work in dispute exclusively to either ofthe Unions. The Employerhas assignedthe workon this press to a mixed crew of pressmen andtypographers, each performing work not clearly un-related to his craft; there is precedentin at leastone other plantfor .!-is assignment;and the Em-ployer appears to be satisfied with it. Under all thecircumstances,we conclude that on the Six-UpVandercook Press,pressmenemployed by WebbPublishing Company are entitled to ink the rollers,place the plate in the grippers, turn the rollers, andpull the plate from the press. Typographers are en-titled to perform the rest of the press operation.8.The scope of the determinationInmaking the foregoing determinations, we areassigning the disputed work, as indicated, to the 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of Webb PublishingCompany, who arerespectively representedby the ITU andthe IPP,but not to such unions or their members. Thesedeterminations are limitedto theparticular con-troversygiving rise to the dispute.II.THE CRONAPRESS CLARIFIERA.Work at IssueThe Cronapress Clarifier No. 3 (hereinafterreferred to as the Cronapress)isa flatbed presswhich operates without ink or paper.Ithas twobeds, each of which can hold eight pages of type.By transferring an impression from metal type ontofilm, the Cronapress produces a clarified film ornegative.Pages of type are slid onto the Cronapress bed,locked in a chase, and snugged up and planed downso that the type surface is level.Pressure-sensitizedblank film is laid over the typeface.A mylar sheetin a metal frame is then pulled down and placedover the film and type.By means of a switch, apump is started,creating a vacuum between theblank film and the face of the type, which holds thefilm firmly against the type face.Suspended'over the bed is a carriage which con-tains a belt with approximately 40,000 minute pinsprotruding from it. When a switch is turned the car-riage is automatically activated and the beltvibrates up, down, and sideways over the type andfilm, creating pressure. In this manner,the film is"clarified" (ruptured)whenever the pins come intocontact with the raised portion of the type.The im-pression of the type is thus transferred directly tothe film.The clarification process takes about 7 or8 minutes per bed, at the end of which the carriagestops automatically;the mylar sheet is released byletting air into the space between the film andtypeface,and the frame is raised.The clarified film is removed from theCronapress and placed in a sink,where it is treatedwith a bluing or densifier.The clarified portion ofthe film,which is transparent, does not absorb thebluing but the remainder does, and a negative isproduced.The film is left to dry and,after a fewminutes, a stabilizer is applied to harden the nega-tive,which is then washed and hung on aclothesline for further drying.The negative is then sent to the nearby monotypedepartment where it is inspected by a member ofthe ITU who does any necessary preliminary"opaquing" (dyeing or darkening areas which arenot to be printed, such as scratched areas of thenegative)or "scribing" (using a fine point instru-ment to draw in characters that are not legible or toremove foreign objects).5If the inspector finds thatsomething was left out, he returns the film and theoperators correct the type form and run it again onthe machine.The operation is performed at the Employer'splant in such a way that,while the carriage is clari-fying the type in one Cronapress bed, type is beingarranged and locked in the other bed in preparationfor clarification there.Afterthe negative has been removed from theCronapress,the typeform that was used is un-locked,removed from the bed,and filed away forfuture use.Presently,ITU members perform all of the afore-mentioned tasks.On large jobs,such as telephonebooks, two men are used: one man locks up theform and planes it down while the other helps him,watches the carriage,and dyes the finished prints.On smaller jobs,such as religious missals,which in-volve less columns and less print,only one man isused.After the completion of the aforementionedprocesses,the negative is delivered to the press-room where a member of the IPP does such furtheropaquing and scribing as is necessary.Plates arethenmade from the negatives and used for aproduction run.The IPP claims all of the work now being per-formed by the Typographers except for the setting,arranging,locking, and unlocking of type.The IPPthus seeks to have its members insert the blankfilm,move the carriage across the typeface,remove, densify, and stabilize the film,and scribeand opaque it. The ITU claims all of the steps thatit is now performing.B. Backgroundof theDisputeThe present Cronapress was purchased in August1968, and put into production late that month orearly in September 1968. It is the third in a series ofmachines that the Employer has used to make filmnegatives from hot metal.From1962 through1965, a Bright Type was used for this purpose. In1965, the Bright Type was replaced by theCronapress Clarifier No. 2, an earlier model of thepresentmachine.While the CronapressClarifierNo. 2 producedthe same product as the presentmachine, itproved tobeunsatisfactoryfortelephone company work and was taken out ofproduction within a year. Members ofthe ITU per-formed all of the workon the Bright Type and5Another name for this process is "touching up " ST. PAUL TYPOGRAPHICAL UNION NO. 30Cronapress Clarifier No. 2. Pressmen did not workon these machines and there is no record of a for-mal demand by them for this work.When the present Cronapress was purchased, thework now in dispute was assigned to the ITU andsix of its members were trained to operate it by themachine's manufacturer.Damie Gruber,the Em-ployer's vice president for manufacturing,testifiedthat he made this assignment because the work in-volved was traditionally ITU work and it would bemore economical and efficient to perform the workwith an ITU crew.There is some question as to when the IPP firstclaimed the work in dispute in the instant case. IPPChapel Chairman Kenneth Hughes testified that hemade a demand of Foreman Louis Ayd in May1968; IPP Secretary-Treasurer Donald Daly statedthat he demanded the work from Ayd in August1968, and from Gruber on numerous occasions.Both Ayd and Gruber deny receiving such requests.Director of Personnel Stig Larson testified that inthe collective-bargaining negotiations of February1969 there was some discussion of scribing andopaquing but no IPP request for the work in disputeon the Cronapress, which machine was not men-tioned in the resultant contract.It is undisputed,however,that during the period from August 1968through July 11, 1969, the IPP submitted no writ-ten request nor did it file a grievance over thematter of who was to perform the work in dispute.On July 11, 1969,Donald Daly, secretary-trea-surer of IPP Local No.29, sent the Employer awrittendemand for the work in dispute andthreatened a work stoppage unless such an assign-ment was made.While the ITU is continuing to dothe work pending a determination by the Board, theIPP has not withdrawn this demand and the accom-panyine threat.C. Applicability of the StatuteBefore the Board proceeds with determination ofa dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.Since August 1968,the ITU has performed all ofthe work in dispute on the Cronapress.On July 11,1969, the Employer received a letter from DonaldDaly, secretary-treasurer of the IPP, claiming ju-risdiction over the work in dispute and threateningto strike unless the work was given to his union. Byletter of July 22, the ITU claimed the Cronapresswork for its members.While the IPP has notInternationalAssociation of Machinists, Lodge No. 1743, AFL-CIO (JA. Jones Construction Co.),135 NLRB 1402.113picketed as yet,ithas not withdrawn its threat tostrike and picket.Presently,the ITU's members areperforming the disputed work;the IPP has agreednot to strike pending determination of the disputeby the Board.The parties stipulated that they have not agreedon any voluntary method of adjustment.On the basis of the entire record,we find thatthere is reasonable cause to believe that a violationof Section 8(b)(4)(D)has occurred,and that thedispute is properly before the Board for determina-tion under Section 10(k) of the Act.D. Contentionsof thePartiesThe IPP bases its claim to the work in dispute onthe interpretation of various contractual clauses. Itcontends that the Cronapress is a letterpress andthereforewithin its contractual jurisdiction tooperate.Itfurther contends that the Cronapressproduces a reproduction proof which is within theIPP's historical jurisdiction to make, and claimsthat this jurisdiction was recognized by the Board ina prior dispute between the same parties.The IPPalso claims the work of scribing and opaquing thenegative by virtue of its contract with the Em-ployer.The ITU denies the IPP'scontention that theCronapress produces a reproduction proof or that itisa letterpress covered by the IPP contract. TheITU contends that it should be awarded the work indispute on the bases of plant practice,efficiency,economy, and a clause in its contract with the Em-ployer.The Employer desires that the ITU continue toperform the work in dispute,including scribing andopaquing the negative.It contends that this is moreefficient and economical than using a mixed crew,which would cause "dead time" for members ofeach craft.The Employer denies that the Boardaward cited by the IPP is applicable and contendsthat its own contract with the ITU covers all of thework the ITU is now performing.E.Merits ofthe DisputeAs stated in theJ.A. Jonescase,6we shall, pur-suant to the Supreme Court'sC.B.S.decision,7determine in each case presented for resolutionunder Section 10(k) of the Act the appropriate as-signment of the disputed work only after taking intoaccount the evidence supporting the claims of theparties and balancing all relevant factors.N L R BvRadio and Television BroadcastingEngineersUnion,Local1212, IBEW, AFL-CIO [ColumbiaBroadcastingSystem],364 US 573 114DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.CertificationsNeither the IPP nor the ITU has been certified bythe Board with respect to any of the employees in-volved in the instant case.2.The contractsThe ITU claims the entire Cronapress operationby virtue of its collective-bargainingagreementwith the Employer. The IPP contends that theprovision relied on is void because it was negotiatedprior to the installation of the Cronapress, and itselfclaimsjurisdictionover the Cronapress on theground that it is a "letterpress" which it has a con-tractual right to operate. In addition, the IPP claimsthe exclusive right to scribe and opaquethe nega-tive by virtue of its own contract with the Em-ployer. The Employer supports the ITU's contrac-tual claims and denies that the IPP contract's clauserelating to scribing and opaquing applies to thepreliminarywork of this description which ispresently being done on the Cronapressnegativesby members of the ITU.The collective-bargainingagreementbetween theITU and the Employer, effective June 1, 1968,through May 31, 1970, specifically recognizes ITUjurisdiction over the Cronapress.8 The IPP contract,negotiated after the ITU agreement and effectiveMarch 1, 1969, through March 1, 1972, does notmention the Cronapress.The IPP, however,claimsthe work in dispute onthe ground that the Cronapress is "constructed in amanner similarto all other letterpresses," whichmachines are within its jurisdictionpursuant to itsagreement with the Employer.9We do not agree. It is not necessary to decidewhether the Cronapress is a "letterpress" because,even if it is, the Cronapress is clearly outside thescope of the IPP agreement. The ITU contractspecificallyassignsitjurisdictionovertheCronapress. The contract between the IPP and theEmployer was negotiated later. Taking the facts inthe posture most favorable to the IPP, that is, as-suming that the Cronapress is a "letterpress," it isnonetheless removed from the IPP contract's ju-risdictional clause by that section's provisostatingthat:Nothing in this clause shall be construed toapply to employees or work which is nowcovered by contracts with any other union.We conclude that the ITU has a contractual rightto perform the work in dispute on the Cronapressoperation.We find no merit in the IPP's contentionthat the ITU contract provision relating to theCronapressis"illegal" because the contract wasentered into prior to the installation of theCronapress.The IPP also claims jurisdiction over the prelimi-nary scribing and opaquing which is now performedby members of the ITU on the film before it is sentto the pressroom. The IPP bases its claim upon sec-tion 2(a) of its contract with the Employer, whichprovides in pertinent part that "the jurisdiction ofthe union shall include all scribing, touch up ofimage, and opaquing of finished, processed filmused in the preparatory operation."Presently, a typographer inspects the film after ithas been hung up to dry, opaquing and scribing itwhen necessary. This preliminary operation is per-formed to detect and correct errors before the filmis sent to the pressroom; once it is in the pressroom,IPP members repeat the process. The ITU agrees tothe IPP's performing these tasks in the pressroombut asserts its own right to continue performingthese operations itself before delivery.The Employer contends that section 2(a) of theIPP contract does not apply here because thepreliminary scribing and opaquing is part of theCronapress operationassignedby its own contractwith the ITU. It contends that its assignment of theCronapress to the ITU "includes all tasks necessaryto the operation of the Cronapress . . . including thepreliminary inspection, touch up and opaquing ofthe Cronapressnegativesprior to its delivery to thepressroom."Under this construction, the two preliminaryoperations would be removed from the scope of theIPP contract's jurisdictionalclauseby the provisoto that clause, noted above, that:Nothing inthis clauseshall be construed toapply to employees or work which is nowcovered by contracts with any other union.Supporting the Employer's construction, Person-nel Director Stig Larson, who helped to negotiatethe 1969agreementwith the IPP, testified that thephrase relied on is entirely new. With regard to itsintended scope, he stated that, at the bargainingsessions"[w]e were talking ... about film comingin from outside, and the idea was who was going toprocess that film, was itgoingto bypass the com-posingroom or was itgoingdirectly into thes Sec 4 provides that "Jurisdiction of theUnion ..is defined as includ-ing all composing room work of employees covered by this contract, andincludes classifications such as..Cronapress..The Employer shall notenter into a contract with any other union covering work as describedabove "Sec 2(a) provides that"This contract applies to pressrooms operatedby the EmployerSaid pressrooms, including but not limited to letter-presses...Nothing in this clause shall be construed to apply to employeesor work which is now covered by contracts with any other union." ST PAUL TYPOGRAPHICAL UNION NO. 30115preparatory department."Further, there is nothingin the record to indicate that film produced by theEmployer'sCronapress was regarded during thenegotiations as being within the scope of this lan-guage.In addition,as noted above,the IPP contract in-cludes no reference to the Cronapress operation,although the parties were awarethat ITUmemberswere performing these tasks as part of theCronapress operation.This omission is, in ouropinion,a weighty factor in assessing the parties'intentions:First,ifwe accept the IPP's interpreta-tion of the clause,ITU members would be dis-placed from two jobs they were then performing.Second, there was testimony that a prior disputerelating to opaquing had been settled by allowingboth crafts to do the job,as they were at the time ofthe hearing.Third,the parties were aware of theabove-quoted proviso to section 2(a) and the im-pact thereon of the earlier contract between theEmployer andthe ITU.We find that the parties did not intend that thephrase in question apply to the preliminaryopaquing and scribing presently being performedby members of theITU. Itis in our opinion highlyunlikely that the parties would,by means of suchimprecise language, deliberately change a work as-signment which would be expected to provoke a ju-risdictional dispute or,at the least,to reopen an oldone. If the parties so intended,it is reasonable toassume that the Employer would have sought to in-clude a reference to the Cronapress operation inthe phrase so as to avoid the present uncertainty.Instead,there was little or no discussion of theCronapress at the bargaining sessions and therecord indicates that the Employer was taken bysurprise by the IPP's demands in July.Further support for this finding of intent is foundin the fact that,although the ITU continued to per-form these operations for more than 4 months afterthe effective date of the IPP contract,the Pressmendid not attempt to file a formal grievance but onlyobjectedtotheTypographers scribingandopaquing in the context of its broader claims in theinstant case.3.SkillsTraining and skills are required to operate theCronapress.Damage to the machine and imperfec-tion of product can result from improper operationof the Cronapress,as when the carriage runs overunnoticed protrusions in the bed. ForemanAyd, forexample, testified that an attempt to modify thebed's normal type capacity caused the carriage tobe broken.Members ofthe ITUhave had experience inproducing negatives from hot metal on the BrightType and Cronapress Clarifier No. 2, seesupra.It isundisputed that members of the IPP have not hadthis experience in the plant,that six members of theITU were trained by the manufacturer to operatetheCronapress Clarifier No. 3 whenitwas in-stalled, and that these six were the only qualifiedoperators at the plant at the time of the hearing.The film used on both of the Cronapresses is"pressure-sensitive," that is, insensitive to light.While the IPP introduced some evidence that itsmembers had worked with film, there is no indica-tion that the film was "pressure-sensitive" or thatthe skill acquired in those operations is relevant tothe operationof themachine in dispute.As the record thus indicates that by virtue of thespecial training and experience,typographers pos-sess the skills required to operate the CronapressClarifier No. 3, and that the pressmen do not havesuch skills,and would require training to acquirethem, we find that the factor of skills favors assign-mentof the operation of the Cronapress to typog-raphers.No evidence was introduced to prove whetherthe ITU orthe IPP members are more skilled inscribing and opaquing negatives,or indeed, the skilland training'required for such operations.Becauseof this state of the record,we make no finding as tothe relative ability of the members of the twounions to perform this part of the work in dispute.4.Efficiencyand economyThe Employer contends that it is more efficientand economical to have members of the ITU exclu-sivelyoperate the Cronapress and perform thepreliminary inspection,scribing,and opaquing. Thiscontention is based largely on the undisputed factthat the ITU has exclusive jurisdiction over settingtype, placing it on the bed, locking,justifying, un-locking,and removing it.Presently, one typographer is used for small jobsand two are used for large ones on the Cronapress.In the latter case,both bedsare used:one man ar-ranges type on one bed while the other helps, ob-serves the clarification process on the other bedand dyes the finished negatives.On smaller jobs,where only one bed is in use, a single typographerperforms all of these jobs himself.Because the type used must be slid on and off,locked and unlocked,and arranged by a typog-rapher,he is intimately involved in the Cronapressprocess, regardless of who superintends the clarifi-cation and prepares the finished negative.Becauseclarification takes 7 to 8 minutes,it is advisable to 116DECISIONSOF NATIONALLABOR RELATIONS BOARDhave the typographer present, especially if the typeform must be removed quickly and replaced withanother one.Foreman Louis Ayd of the composing roomtestified that it is more efficient and economical tohaveanexclusivelyITU crew perform theCronapress operation. The typographer must cometo themachineto perform the type-related opera-tions mentioned above. On a one-man job he wouldthen merely turn the switch and start the clarifica-tionprocess;on a two-man operation he canprepare the type on one bed while the other typog-rapher helps him and observes the clarificationprocess on the other.Mr. Ayd testified that the use of a pressman tooperate one side of the press after the typographerhad put on and arranged the type (but before hehas taken it off) would be uneconomical. Hetestified that "there wouldn't be enough work fortwo pressmen or one pressman to stand there whilethe compositor is preparing the form, locking it up,correcting, sliding on and off, taking it off . . . ." Henoted that the operation involves a continuouschangingof type forms;a pressmanadded to thecrew would have frequent periods of dead timewhile the typographers were working with theforms. Ayd estimated that, if a pressman was toperform the work in dispute, it would "take at least40 percent longer" and the effect would be to "addanother man to the operation." He testified that theuse of such a mixed crew in the past, on the Hackermachine,provedunsatisfactory in that eachcraftsman was looking for the other one when itwas his turn to perform a step in the process.We note that if the IPP was awarded the steps itclaims,one-man operations,discussedabove,would no longer be possible.VicePresidentGruber corroboratedAyd'stestimony and added that it is more efficient andeconomicaltohave typographers perform thepreliminary inspection,scribing, and opaquing. Henoted that the monotyper, who now performs thisoperation,can run his machine and inspect the filmat the same time.This typographer's time is "non-productive,"that is, the time he spends inspectingand correcting the film is not charged to the jobticket.By having him perform this operation, theEmployer is utilizing his nonproductive time thatwould otherwise be lost. Any time spent by press-men in correcting the negative is chargedoff to thejob.Gruber also noted that, because typographers in-spect the film anyway for errors, the Employer feelsthat they should correct those they find so as todeliver as perfect a negative as possible to thepressroom.On the basis of the record, we find thatit is moreefficient and economical to have typographers ex-clusively operate the Cronapress and perform thepreliminary inspection, scribing, and opaquing ofthe negative produced thereby.5.Area and industry practiceThe Cronapress Clarifier No. 3 is a new machine;the Employer's is only the fifth in the United States.The parties stipulated, and we find, that there isno significant industry or area practice with respectto the operation of the Cronapress Clarifier No. 3.6.Company practiceMembers of the ITU have been making negativesfrom hot metal for the Employer almost continu-ously since 1962. Members of the IPP have neveroperated any of the three machines which havebeen used for this purpose in the plant.Testimonyrelatingto the Bright Typewas sparse,but the record indicates that the Cronapress Clarifi-er No. 2 is very similar in operation to the presentmachine. Members of the ITU exclusively operatedthe first Cronapress for 1 year, just as they have ex-clusively operated the present machine since Au-gust 1968.The IPP contends, however, that the product ofthe Cronapress is a "reproduction proof" and that,therefore, company practice and a prior Boardaward compelassignmentof the work in dispute toitself. If, indeed, this were a reproduction proof,company practice and the prior determination in acase between this Local and the Employer wouldfavor such an award. In the prior case, the Boardconcluded that:... the pressmen rather than the typographersare entitled to the work of pulling reproductionproofs by the proofpress metal.10In that case, a reproduction proof was defined asbeing:... a high-quality proof that is taken from apage of type on a hand-operated proof press tobe photographed, the photograph to be usedfor the manufacture of an offset plate."In the instant case, however, we agree with theEmployer and the ITU that the negative producedby the Cronapress is not a reproduction proof. Areproductionproof is printed on paper or10 St.Paul PrintingPressmen and Assistants'UnionNo 29 (WebbPublish-11 /bid, 215ing Company), 148 NLRB 214, 219. ST PAUL TYPOGRAPHICAL UNION NO. 30117Scotchprint with ink and later photographed; theCronapress producesa negativefrom hot typewithout the use of paper or ink. Because theCronapress does not produce a reproduction proof,company practice in that field and our prior awardare of little weight in the instant case.We are satisfied from the record that the practiceof the Employer is to use members of the ITU tooperate machines which are used to produce nega-tives from hot metal and to densify and stabilizethose negatives.The Cronapress Clarifier No. 3 issuch a machine.The record does not, however, indicate whethermembers of the ITU scribed and opaqued negativeswhich they produced on the earlier machines. It isundisputed that they have done so for more than 1year on the present Cronapress.It is also un-disputed that the pressmen perform the sameoperations in the pressroom, after they havereceived the negatives from the typographers.Because each craft has a history of performingthese operations, we find that there is no clear com-pany practice favoring an assignment of scribingand opaquing the negatives to either union.7.ConclusionHaving considered the criteria set forth inJ.A.Jones, supra,we conclude that typographers em-ployed by Webb Publishing Company are entitledto perform all of the work in dispute relating to theCronapress.The ITU contract supports suchan assignment.Typographers are more skilled and efficient thanpressmen at operating the Cronapress, and an as-signmentto them is more economical and in accordwith past company practice.The ITU contract likewise supports the assign-ment of the disputed scribing and opaquing totypographers.In addition,such an assignment ismore efficient and economical for the operation.Based on the foregoing,we determine that em-ployees represented by the St. Paul TypographicalUnion, rather than those represented by the St.Paul Printing Pressmen and Assistants' Union, areentitled to the work in dispute.8.The scope of the determinationInmaking the foregoing determination, we areassigning the disputed work,as indicated, to theemployees of the Webb Publishing Company, whoare represented by the ITU, but not to such unionor its members.Thisdetermination is limited to theparticular controversy giving rise to the dispute.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelationsAct, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding,theNationalLaborRelations Boardhereby makes the following Determination of theDispute:1.Employees engaged as typographers,currentlyrepresented by St. Paul Typographical Union No.30,AFL-CIO, are entitled to perform all of thetasks on the One-Up Vandercook Press throughand including the pulling of a paper plate therefromforWebb Publishing Company ofSt.Paul,Min-nesota.Employeesengagedaspressmen,currentlyrepresentedby St.Paul Printing Pressmen andAssistants' Union No. 29, AFL-CIO, are entitled toink and turn the rollers of the Six-Up VandercookPress, to place the plate in its grippers and pull theplate and aid a typographer represented by theTypographical Unionin slidingthe type form onand off of its bed. Employees engaged as typog-raphers currentlyrepresentedby the St. Paul Typo-graphical Union No. 30, AFL-CIO, are entitled toperform the remainder of the tasks on the Six-UpVandercookPress,such as setting and arrangingthe type and aiding in sliding the type form on andoff its bed.Employeesengagedas typographers currentlyrepresented by St. Paul Typographical Union No.30,AFL-CIO, are entitled to perform all tasksnecessary to the operation of the Cronapress Clari-fierNo. 3, through and including the production ofthe negative in final form and including all prelimi-nary inspection, scribing, and opaquing of the nega-tive prior to the delivery of the negative to the platedepartment.2.Neither of the above-named Unions is entitledto force or require the Webb Publishing Companyto assign to it any of the above-mentioned workwhich we have found employees represented by theother union are entitled to perform.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local No. 30 of theSt. Paul Typographical Union and Local No. 29 ofthe St. Paul Printing Pressmen and Assistants'Union shall each notifythe RegionalDirector forRegion 18, in writing,whether or not they willrefrain from forcing or requiring the Webb Publish-ingCompany, by means proscribed by Section8(b)(4)(D)to assignany portion of the work indispute to employees other than those to whom wehave awarded it.427-835 0 - 74 - 9